Order issued 06/07/2017




                                              In The
                                     Court of Appeals
                                             For The
                               First District of Texas

                                    NO. 01-17-00404-CR

                      IN RE RIGOBERTO CEPEDA, Appellant




                          On Appeal from 176th District Court
                                Harris County, Texas
                            Trial Court Cause No. 1420219


                              MEMORANDUM ORDER

       This case is related to the following cases previously filed in the Court of Appeals for the

Fourteenth District of Texas: In re Rigoberto Cepeda, No. 14-17-00139-CR and Rigoberto

Cepeda v State No. 14-16-00432-CR. Pursuant to this Court’s Local Rule 1.5, this case is

transferred to the Fourteenth Court. The Clerk of this Court shall send to the Clerk of the

Fourteenth Court: (1) the clerk’s record and reporter’s record, if any; (2) all documents filed in

this case; and (3) certified copies of all orders, judgments, and opinions from this Court, if any.

The clerk shall keep the original of all orders, judgments, and opinions of this court.
    /s/ Chief Justice Sherry Radack
    Chief Justice Sherry Radack
    Acting Individually




2